       Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DEBORAH BEALL
                                                 Plaintiff,

v.
                                                                    FIRST AMENDED
                                                                    COMPLAINT AND
                                                                    DEMAND FOR JURY
                                                                    TRIAL

                                                                    19-CV-6548(MAT)
CORNING COMMUNITY COLLEGE

                                             Defendant.

         Deborah Beall, by her attorney, Stan Matusz, Esq., as and for her First Complaint,

alleges and avers as follows:

                                         NATURE OF CLAIM

     1. This is a proceeding for declaratory relief and monetary damages to redress the

        deprivation of rights secured to the Plaintiff under the Equal Pay Act, as amended,

        29 U.S.C. § 206, et seq. (hereinafter “EPA”), the New York Labor Law, § 194

        (hereinafter “NYLL”), Title VII of the Civil Right Act of 1964, 42 U.S.C. §2000, et

        seq. (hereinafter “Title VII”), and the New York Human Rights Law, §296 N.Y.

        Executive Law (“NYHRL”).

                                   JURISDICTION & VENUE

     2. The original subject matter jurisdiction of this Court is invoked pursuant to

        28 U.S.C. § 1331; 28 U.S.C. § 1343 (3) and (4) conferring original jurisdiction upon

        this Court of any civil action to recover damages or to secure equitable relief

        under any Act of the Congress providing for the protection of civil rights; under

        28 U.S.C § 1337 conferring jurisdiction of any civil action arising under any Act of

                                                1
   Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 2 of 20



   Congress regulating interstate commerce; under the Declaratory Judgment

   Statute, 28 U.S.C. § 2201; and under 29 U.S.C. § 206(d).

3. Pendant jurisdiction of claims arising under § 194 of the New York Labor Law and

   § 296 of the New York Human Right Law is also invoked under 28 U.S.C. §1367

   because those claims arise from a common nucleus of operative facts with the

   federal claims and are so related to the federal claims as to form part of the same

   case or controversy under Article III of the United States Constitution.

4. Venue is appropriate in the Western District of New York by virtue of 28 U.S.C. §

   1391, since the allegations contained herein arose in the District, Defendant does

   business within this District, Defendant employed Plaintiff in this District, Plaintiff

   resides in this District, and Defendant is subject to personal jurisdiction in this

   District.

5. Plaintiff has satisfied all applicable administrative prerequisites for filing this

   action under Title VII and the NYHRL, including: the timely and dual filing of a

   Charge on March 22, 2019 with the Equal Employment Opportunity Commission

   (“EEOC”) and the New York State Division of Human Rights (“NYSDHR”), the

   receipt of a Right to Sue Letter from the EEOC, dated September 19, 2019, and

   the filing of the instant First Amended Complaint within ninety (90) days of receipt

   of the latter.

                                      PARTIES

6. Plaintiff, Deborah Beall (hereinafter “Plaintiff” or “Ms. Beall”), is a resident of the

   State of New York, residing at 3450 Fieldstone Lane, Painted Post, NY 14870 in

   Steuben County. Ms. Beall has been employed by Defendant Corning Community

   College (hereinafter “Defendant” or “the College”) from 1997 to date. Plaintiff is an


                                             2
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 3 of 20



   “employee” of Defendant, as defined under the Equal Pay Act, New York Labor

   Law, Title VII and the NYHRL.

7. Defendant, Corning Community College, is a public community college of the State

   University of New York with a principal office located in Corning, New York at 1

   Academic Drive, South Corning, NY 14830.

8. Defendant has continuously employed at least fifteen (15) employees and

   conducted business in the State of New York and the County of Steuben

   throughout all time frames relevant to this action.

9. Defendant engages in a business that employed Plaintiff, within the definitions of

   the Fair Labor Standards Act (“FLSA”), Section 203(d), the New York Labor Law,

   Title VII and the NYHRL.         At all relevant times, Defendant has continuously

   employed employees engaged in commerce or in the production of goods for

   commerce within the meaning of Sections 3(b), (i) and (j) of the FLSA, 29 U.S.C. §

   203(b), (i) and (j), and has continuously been an enterprise engaged in commerce

   or the production of goods for commerce within the meaning of sections 3(r) and

   (s) of the FLSA, 29 U.S.C. § 203(r) and (s).



                             FACTUAL BACKGROUND

10. Plaintiff, Deborah Beall, is a woman.

11. Ms. Beall was hired by Defendant in 1997 at a part-time Adjunct Instructor.

12. In 2004, Ms. Beall became a full-time faculty member of the College.

13. In 2007, Ms. Beall was appointed as an Associate Dean of Instruction for the

   Professional Studies Division.

14. Since 2007, Ms. Beall has been re-appointed on an annual basis to serve as an

   Associate Dean of the College.

                                            3
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 4 of 20



15. Ms. Beall has a master’s degree in counseling psychology and is a nationally

   certified counselor. During her tenure with the College, she has received excellent

   performance appraisals and praise. In 2017, Ms. Beall received the SUNY

   Chancellor’s Award in Professional Services.

16. In 2017, Ms. Beall became aware that the College was paying male Associate

   Deans significantly higher salaries than herself and the other female Associate

   Deans who performed substantially equal work on jobs requiring equal skill, effort

   and responsibility.

17. Beginning in April 2017, and continuing to date, Ms. Beall has requested that the

   College remedy the blatant pay disparity between male and female Associate

   Deans.

18. On April 29, 2017, the College gave Ms. Beall an “equity adjustment” in the amount

   of $8,433. The purported reason for the salary increase was to “bring Ms. Beall’s

   annual rate of pay to $89,758, which is more in line with the annual rates of pay for

   the College’s other two [male] Associate Deans of Instruction.” However, the

   increase did not alleviate the remarkable disparity in pay between the genders. In

   addition, the College did not award Ms. Beall any back pay.

19. In the fall of 2018, Ms. Beall again brought the pay inequity between male and

   female Associate Deans to the College’s attention. However, the College has not

   done anything to eliminate this disparity.

20. At the time the Original Complaint was filed in this matter, the College had four

   Associate Dean positions. Two Associate Dean positions were held by males; the

   other two Associate Dean positions were held by females.

21. Ms. Beall’s annual salary was $93,386 as of September, 2018.



                                           4
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 5 of 20



22. One male Associate Dean of the College (hereinafter “Male AD #1”) had an annual

   salary of $137,008 as of September, 2018.

23. As of September, 2018, the College paid Male AD #1 $43,622 more in annual salary

   than Ms. Beall.

24. In percentage terms, the College paid Male AD #1 46.7% more in annual salary than

   Ms. Beall (as of September, 2018).

25. The College paid the other male Associate Dean (hereinafter “Male AD #2”)

   $115,628 as of September, 2018.

26. As of September, 2018, the College paid Male AD #2 $22,242 more in annual salary

   than Ms. Beall.

27. In percentage terms, the College paid Male AD #2 23.8% more in annual salary than

   Ms. Beall (as of September, 2018).

28. As of September, 2018, the College’s other female Associate Dean, Jacquelyn Van

   Brunt, was paid an annual salary of $84,487.

29. The College paid Male AD #1 $52,521 more in annual salary than Ms. Van Brunt as

   of September, 2018.

30. In percentage terms, the College paid Male AD #1 62.2% more in annual salary than

   Ms. Van Brunt (as of September, 2018).

31. The College paid Male AD #2 $31,141 more in annual salary than Ms. Van Brunt as

   of September, 2018.

32. In percentage terms, the College paid Male AD #2 36.9% more in annual salary than

   Ms. Van Brunt (as of September, 2018).

33. Each of the College’s Associate Deans perform/performed substantially equal work

   that requires/required substantially equal skill, effort and responsibility under similar

   working conditions.

                                           5
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 6 of 20



34. Each of the College’s Associate Deans perform/performed substantially similar work,

   when viewed as a composite of skill, effort, and responsibility, under similar working

   conditions.

35. Each Associate Dean reports/reported directly to the College’s Provost, and each

   position shares/shared common job duties and content.

36. Male AD #1 is the Associate Dean for Science, Technology, Engineering and Math.

   This position has responsibility for six (6) reporting areas within the College.

37. Male AD #2 is Associate Dean for Math Humanities and Social Sciences. This

   position has responsibility for five (5) reporting areas within the College.

38. Plaintiff Beall is the Associate Dean for Professional Studies. This position has

   responsibility for ten (10) reporting areas within the College.

39. Until her resignation on August 9, 2018, Associate Dean Van Brunt (female) was the

   Associate Dean for Student Development and Enrollment Management. This

   position had responsibility for six (6) reporting areas within the College.

40. Each Associate Dean position is/was classified by the College in the same

   professional Service Grade (Grade 209).

41. According to the College’s “Professional Service Grade Order List,” the current

   purported salary range for the Associate Dean Position is between $64,925 and

   $108,207.

42. Plaintiff Beall’s salary of $93,386 and Ms. Van Brunt’s salary of $84,487 fell within

   the range set forth by the College in its “Professional Service Grade Order List.”

43. However, and in contrast to the salaries of the female Associate Deans, the male

   Associate Dean salaries of $137,008 and $115,628 (as of September 2018) were

   well above the maximum salaries set forth in the College’s “Professional Service

   Grade Order List.”

                                           6
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 7 of 20



44. In the Fall of 2018, Plaintiff Beall again complained about the pay inequity to the

   College’s President and the College’s Human Resources Director. In this meeting,

   Plaintiff indicated that if she did not get a resolution on the gender-based pay

   disparity, she would file a Charge with the Equal Employment Opportunity

   Commission.

45. Almost immediately after making this complaint, the College purposefully retaliated

   against Plaintiff Beall. Specifically, Defendant’s Human Resources Department

   validated an unfounded retaliation complaint that was levied against Ms. Beall by

   another College employee. Human Resources validated this retaliation complaint

   despite the fact that Ms. Beall coordinated with, and acted under the direct guidance

   of, the Human Resources Department in conducting an investigation that had

   exonerated this other College employee from wrongdoing.

46. On March 22, 2019, Ms. Beall filed a Charge with the Equal Employment

   Opportunity Commission (“EEOC”), attached hereto as Exhibit A, asserting violations

   of the Equal Pay Act, Title VII and the New York Human Rights Law against the

   College.

47. On September 19, 2019, the EEOC issued a Dismissal and Notice of Rights Letter to

   Ms. Beall attached hereto as Exhibit B.



                AS AND FOR A FIRST CAUSE OF ACTION:
    EQUAL PAY ACT – UNLAWFUL WAGE DISCRIMINATION BASED ON SEX

48. Plaintiff realleges the above paragraphs as if fully restated herein.

49. At all relevant times, Plaintiff and Defendant’s male Associate Deans performed

   substantially equal work that required equal skill, effort and responsibility.



                                            7
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 8 of 20



50. At all relevant times, Plaintiff performed work under conditions similar to male

   Associate Deans.

51. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating the Equal Pay Act, as amended, 29 U.S.C. § 206, by paying

   Plaintiff, a female, less than what it pays male Associate Deans.

52. As a direct consequence thereof, Defendant withheld, and continues to withhold

   the payment of wages benefits and bonuses due to Plaintiff.

53. The foregoing conduct of Defendant was and is willful.

54. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.

55. Plaintiff is further entitled to liquidated damages of 100% of lost wages, benefits

   and bonuses and other monetary losses from July 23, 2016, forward.



             AS AND FOR A SECOND CAUSE OF ACTION:
NYLL SECTION 194 – WAGE DISCRIMINATION BASED ON SEX AND GENDER

56. Plaintiff realleges the above paragraphs as if fully restated herein.

57. At all relevant times, Plaintiff and Defendant’s male Associate Deans performed

   substantially equal work that required equal skill, effort and responsibility and/or

   similar work as a composite of skill, effort and responsibility.

58. At all relevant times, Plaintiff performed work under conditions similar to Defendant’s

   male Associate Deans.

59. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating the New York Achieve Pay Equity Act, New York Labor Law §

   194, as amended, by paying Plaintiff, a female, less than what it pays male


                                             8
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 9 of 20



   Associate Deans.

60. As a direct consequence thereof, Defendant withheld, and continues to withhold,

   the payment of wages, benefits and bonuses due to Plaintiff.

61. The foregoing conduct of Defendant was and is willful.

62. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.

63. Plaintiff is further entitled to liquidated damages of 300% of lost wages, benefits,

   bonuses and other monetary losses from July 23, 2013 forward.



                      AS AND FOR A THIRD CAUSE OF ACTION:
               TITLE VII – UNLAWFUL DISCRIMINATION BASED ON SEX


64. Plaintiff realleges the above paragraphs as if fully restated herein.

65. By and through the course of conduct alleged above, Defendant discriminated

   against Plaintiff Beall on the basis of her gender, in violation of Title VII.

66. Plaintiff is a female, was qualified and satisfactorily performing her duties, and

   suffered an adverse employment action (lower pay) under circumstances giving

   rise to an inference of gender discrimination.

67. As a direct and proximate result of Defendant’s discrimination in violation of Title

   VII, Plaintiff Beall suffered, and continues to suffer, mental anguish and emotional

   distress, including, but not limited to, depression, humiliation, embarrassment,

   stress and anxiety, loss of self-esteem and self-confidence, and emotional pain

   and suffering for which she is entitled to monetary damages and other relief.

68. As a direct and proximate of Defendant’s unlawful discrimination in violation of

   Title VII, Plaintiff Beall suffered and continues to suffer, economic harm for which

   she is entitled to back pay, front pay and/or other relief.

                                            9
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 10 of 20



69. The foregoing conduct of Defendant constitutes willful violations of Title VII for

   which Plaintiff is entitled to punitive damages.

70. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

   this action and further legal and equitable relief as may be appropriate under Title

   VII.

                       AS AND FOR A FOURTH CAUSE OF ACTION:
                   NYHRL – UNLAWFUL DISCRIMINATION BASED ON SEX


71. Plaintiff realleges the above paragraphs as if fully restated herein.

72. By and through the course of conduct alleged above, Defendant discriminated

   against Plaintiff Beall on the basis of her gender, in violation of the NYHRL.

73. Plaintiff is a female, was qualified and satisfactorily performing her duties, and

   suffered an adverse employment action (lower pay) under circumstances giving

   rise to an inference of gender discrimination.

74. As a direct and proximate result of Defendant’s discrimination in violation of the

   NYHRL, Plaintiff Beall suffered, and continues to suffer, mental anguish and

   emotional distress, including, but not limited to, depression, humiliation,

   embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

   emotional pain and suffering for which she is entitled to monetary damages and

   other relief.

75. As a direct and proximate of Defendant’s unlawful discrimination in violation of the

   NYHRL, Plaintiff Beall suffered and continues to suffer, economic harm for which

   she is entitled to back pay, front pay and/or other relief.

76. The foregoing conduct of Defendant constitutes willful violations of the NYHRL for

   which Plaintiff is entitled to punitive damages.

77. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

                                           10
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 11 of 20



   this action, and further legal and equitable relief as may be appropriate under the

   NYHRL.



                       AS AND FOR A FIFTH CAUSE OF ACTION:
                         TITLE VII – UNLAWFUL RETALIATION

78. Plaintiff realleges the above paragraphs as if fully restated herein.

79. Plaintiff engaged in protected activity by raising complaints of gender discrimination.

80. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating Title VII by retaliating against Plaintiff for engaging in protected

   activity.

81. The foregoing conduct of Defendant was and is willful.

82. As a direct and proximate result of the Defendants’ retaliation, against Plaintiff in

   violation of Title VII, Plaintiff Beall has suffered mental anguish and emotional

   distress, including, but not limited to, depression, humiliation, embarrassment,

   stress and anxiety, loss of self-esteem and self-confidence, and emotional pain

   and suffering for which she is entitled to monetary damages and other relief.

83. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

   this action, and further legal and equitable relief as may be appropriate under Title

   VII.

                      AS AND FOR A SIXTH CAUSE OF ACTION:
                     EQUAL PAY ACT – UNLAWFUL RETALIATION


84. Plaintiff realleges the above paragraphs as if fully restated herein.

85. Plaintiff engaged in protected activity by raising complaints of gender-based wage

   disparities.

86. By and through the course of conduct as alleged above, Defendant has and is

                                            11
  Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 12 of 20



   willfully violating the Equal Pay Act, as amended, 29 U.S.C. § 206, by retaliating

   against Plaintiff for engaging in protected activity.

87. The foregoing conduct of Defendant was and is willful.

88. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.



                     AS AND FOR A SEVENTH CAUSE OF ACTION:
                          NYLL – UNLAWFUL RETALIATION

89. Plaintiff realleges the above paragraphs as if fully restated herein.

90. Plaintiff engaged in protected activity by raising complaints of gender-based wage

   disparities.

91. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating the New York Labor Law by retaliating against Plaintiff for engaging

   in protected activity.

92. The foregoing conduct of Defendant was and is willful.

93. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial.



                     AS AND FOR AN EIGHTH CAUSE OF ACTION:
                         NYHRL – UNLAWFUL RETALIATION

94. Plaintiff realleges the above paragraphs as if fully restated herein.

95. Plaintiff engaged in protected activity by raising complaints of gender discrimination.

96. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating the NYHRL by retaliating against Plaintiff for engaging in protected

   activity.

                                           12
      Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 13 of 20



   97. The foregoing conduct of Defendant was and is willful.

   98. As a direct and proximate result of the Defendants’ retaliation, against Plaintiff in

       violation of the NYHRL, Plaintiff Beall has suffered mental anguish and emotional

       distress, including, but not limited to, depression, humiliation, embarrassment,

       stress and anxiety, loss of self-esteem and self-confidence, and emotional pain

       and suffering for which she is entitled to monetary damages and other relief.

   99. Plaintiff is also entitled to reasonable attorneys’ fees, costs and disbursements of

       this action and further legal and equitable relief as may be appropriate under the

       NYHRL.



                                     TRIAL BY JURY



Plaintiff demands a trial by jury on all claims properly triable by a jury.



WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant in her favor and award the following relief:

           a. An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
              monetary losses from July 23, 2016 forward, under the Equal Pay Act;

           b. An award of liquidated damages of 100% of lost wages, benefits, bonuses
              and other monetary losses under the Equal Pay Act from July 23, 2016
              forward;

           c. An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
              monetary losses from July 23, 2013 forward, under Section 194 of the New
              York Labor Law;

           d. An award of liquidated damages of 300% of lost wages, benefits, bonuses
              and other monetary losses under the New York Labor Law from July 23, 2013
              forward;

           e. An award of compensatory and punitive damages under Title VII, which


                                                13
    Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 14 of 20



              include an award of the value of Plaintiff’s lost wages, benefits, bonuses
              and other monetary losses from May 22, 2018 forward;

         f.   An award of compensatory damages under the NYHRL, which include an
              award of the value of Plaintiff’s lost wages, benefits, bonuses and other
              monetary losses from March 22, 2016 forward;

         g. An award of compensatory damages for the Defendant’s unlawful
            retaliation against Plaintiff in violation of the Equal Pay Act;

         h. An award of compensatory and punitive damages for the Defendant’s
            unlawful retaliation against Plaintiff in violation of the New York Labor Law;

         i.   An award of compensatory and punitive damages for the Defendant’s
              unlawful retaliation against Plaintiff in violation of Title VII;

         j.   An award of compensatory and punitive damages for the Defendant’s
              unlawful retaliation against Plaintiff in violation of the NYHRL;

         k. An award of reasonable attorneys’ fees, costs, expenses, expert fees,
            disbursements and costs incurred in vindicating the rights of Plaintiff;

         l.   An award of pre and post judgment interest;

         m. Granting such additional relief as this Court deems just and proper.


Dated:         Ithaca, New York                       /s/Stan Matusz
               October 16, 2019                       Stan Matusz, Esq.
                                                      Attorney for Plaintiff
                                                      29 Murfield Drive
                                                      Ithaca, NY 14850
                                                      Telephone: 607-319-5513
                                                      stanmatusz@gmail.com




                                             14
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 15 of 20
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 16 of 20
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 17 of 20
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 18 of 20
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 19 of 20
Case 6:19-cv-06548-MAT-MJP Document 9 Filed 10/16/19 Page 20 of 20
